Citation Nr: 0812093	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  

2.  The propriety of the reduction for service-connected 
lumbar disc disease from 60 percent to 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma in July 2005 and December 2006.  The former denied 
the claim for a TDIU, and the latter reduced the rating for 
service-connected lumbar disc disease from 60 percent to 40 
percent, effective March 1, 2007.  

The appellant was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge in November 2007.  A 
transcript of the hearing is of record.  The appellant 
submitted additional evidence (a statement in support of 
claim) directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  
38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims.  Such development would 
ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), 
are met.  
A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  

Prior to March 1, 2007, the veteran was in receipt of a 60 
percent disability evaluation for service-connected lumbar 
disc disease.  He contends that this disability is 
responsible for his inability to work.  See e.g., January 
2005 VA Form 21-8940.  The veteran has not been afforded an 
appropriate VA examination to determine whether his service-
connected disability prevents him from maintaining 
substantially gainful employment.  In light of the foregoing, 
fundamental fairness warrants the scheduling of an 
examination.  

The veteran testified in November 2007 that he unsuccessfully 
sought to obtain vocational rehabilitation benefits from VA.  
See hearing transcript; see also March 2005 VA Form 21-4138; 
July 2005 notice of disagreement (NOD); February 2006 VA Form 
9.  A February 2005 statement from a Vocational 
Rehabilitation Counselor has been associated with the claims 
folder.  This statement indicates that after reviewing the 
veteran's records, it was determined that it was not feasible 
for him to participate in a program of rehabilitation.  The 
Board finds that the veteran's complete records related to 
his application for vocational rehabilitation should be 
associated with the claims folder.  

Review of the claims folder reveals that the veteran 
submitted two records dated September 2006 from A.G. Wines, 
D.C. in support of his claim regarding the propriety of the 
reduction for his service-connected lumbar disc disease.  As 
the claim is being remanded, the RO/AMC should make 
arrangements to obtain the veteran's complete records from 
this medical provider.  The RO/AMC should also make 
arrangements to obtain recent treatment records from the VA 
Medical Center (VAMC) in Oklahoma City.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of a failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Oklahoma City VAMC since 
December 2006.  

2.  Obtain the veteran's complete records 
associated with his application for VA 
vocational rehabilitation benefits.  

3.  Make arrangements to obtain the 
veteran's complete records from A.G. 
Wines, D.C.  

4.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims folder should be made available to 
the examiner for review.  

The examiner is asked to provide an 
opinion as to whether the veteran's 
service-connected lumbar disc disease 
precludes all forms of substantially 
gainful employment consistent with his 
education and occupational experience.  

In particular, please describe the degree 
of occupational impairment attributable 
to the service-connected lumbar disc 
disease and describe what types of 
employment activities would be limited 
because of this disorder.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
5.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate amount of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



